                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

RANKO MILUTINOVIĆ,           §
    Plaintiff,               §
                             §
v.                           §
                             § ACTION NO. 4:17-CV-868
                             § JUDGE MAZZANT/JUDGE JOHNSON
COLORDYNAMICS, INC.,         §
                             §
    Defendant.               §
                             §
                             §
               MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 23, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(the “Report”) (Dkt. #35) that Plaintiff Ranko Milutinović’s (“Plaintiff”) Motion for Partial

Summary Judgment (Dkt. #19) on Plaintiff’s showing of a prima facie case of employment

discrimination be DENIED and Defendant ColorDynamics, Inc.’s (“Defendant”) Motion for

Summary Judgment (Dkt. #20) be DENIED.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       Therefore, Plaintiff’s Motion for Partial Summary Judgment (Dkt. #19) is DENIED.

Additionally, Defendant’s Motion for Summary Judgment (Dkt. #20) is DENIED.
.




    IT IS SO ORDERED.

    SIGNED this 13th day of May, 2019.




                              ___________________________________
                              AMOS L. MAZZANT
                              UNITED STATES DISTRICT JUDGE




                                         2
